Citation Nr: 1742868	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1972. He died on June [redacted], 2008. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In that decision, the RO denied service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to a death pension.

As previously noted, in her March 2010 notice of disagreement, the appellant only stated that she was claiming Dependency and Indemnity Compensation (DIC) based on the fact that the Veteran was rated 100 percent disabled. In her December 2011 substantive appeal, she indicated that she was appealing all issues, but also clearly indicated that she was not claiming entitlement to a death pension. As the appellant specifically stated that she was not claiming entitlement to a death pension, the Board finds that the issue of entitlement to a death pension is not currently on appeal.

The Board again notes that the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This matter was previously before the Board in March 2014 at which it was remanded for additional development. Specifically, the Board ordered the RO to obtain a VA medical opinion. A review of the record reveals that the addendum was obtained in October 2015. Thus, there has been substantial compliance with the Board's May 2014 remand directives and this issue is properly before the Board. See Stegall v. West, 11 Vet. App. 265 (1998). 


FINDINGS OF FACT

1. The immediate cause of the Veteran's death was pneumonia due to sepsis as a result of respiratory failure. 

2. At the time of his death, the Veteran was service-connected for removal of ribs; degenerative disk disease of the lumbar sacral spine; paralysis of the sciatic nerve, left; tinnitus; a left hip condition; bilateral hearing loss; and facial scars. He was in receipt of a total disability rating based on individual unemployability.

3. The Veteran's service-connected disabilities did not contribute substantially and materially to his death, or hasten it, or otherwise aid or lent assistance to his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the Appellant has not raised any deficiency in the VA's duties to notify and assist. Regardless, however, given that she is pro se, the Board will consider whether these duties have been met.

For a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103 (a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009). The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-53. The appellant was provided specific notice in January 2009. 

VA also has a duty to assist the appellant in the development of a claim. This duty includes assisting the appellant in the procurement of service treatment records, pertinent post-service treatment records. 38 U.S.C.A. § 5103A (West 2014). Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file. Additionally, the Appellant has not identified any records that have not been requested or obtained. 

Section 5103A(a) of the United States Code also requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." The Board obtained a VA medical opinion in October 2015. The Board finds that this opinion is adequate because it is based on the Veteran's medical history and file and supported by a rationale based on sound medical principles. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board also finds that the RO has substantially complied with the March 2014 Board remand directives, which included obtaining a VA medical opinion. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Appellant contends that the Veteran's service-connected disabilities, specifically his lumbosacral degenerative disc disease and left sciatic nerve paralysis, caused the Veteran to be bedridden, which caused his sacral ulcers, which in turn caused his sepsis.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it. A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a). The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death. See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c).

In March 2014, the Board sought a VA medical opinion to determine the etiology of the conditions listed on the Veteran's death certificate - pneumonia, sepsis, and respiratory failure. 

The opinion was obtained in October 2015. The examiner noted that the Veteran's entire claims file was reviewed including specific attention given to numerous VA and private treatment records from January 2007 to June 2008 reflecting the Veteran's immobility and the presence of sacral ulcers, a February 2002 private treatment record indicating that sepsis was secondary to pneumonia, and an October 1971 service treatment record indicating upper respiratory infections.

The reviewing physician concluded that it is not at least as likely as not (i.e., it is less than a fifty percent probability) that the Veteran's listed causes of death, including respiratory failure, pneumonia and sepsis, were caused by his service-connected disabilities. 

Specifically, the physician noted the following:  Upon review of the records, it appears the Veteran had multiple reasons to be bedridden. He was service-connected for lumbar DDD and left sciatica. It is incredibly rare for these conditions to cause a patient to be bedridden. In light of the multiple other medical problems the Veteran had, it does not appear that his lumbar DDD and left sciatica were responsible for him being bedridden. Review of hospital notes in January 2007 notes admission for diabetic foot ulcers with diabetic neuropathy. At this time it was noted he was functionally deteriorating. During this admission, there was only one mention of buttock pain (related to sacral ulcer). There was no mention during the admission of back pain. If a patient had low back pain severe enough to cause him to be bed bound, most certainly it would be mentioned at least once during a hospital stay. Further, the Veteran had a thoracic spine MRI showing increased T2 signal in the central cord. This coincided with the report of paraplegia. It is much more likely that this condition, possibly coupled with diabetic neuropathy, diabetic foot ulcers and fluid overload from end-stage renal disease lead to his condition of being bed bound. Nevertheless, the patient's cause of death does not appear to be related to his bedbound condition. 

They physician further noted that the Veteran had multiple admissions to the hospital for fluid overload. This was always felt to be related to his end stage renal disease which required hemodialysis. Upon review of hospital notes, the Veteran developed multiple pneumonias which were likely related to the fluid overload with pleural effusions noted on imaging. Hospital records indicate sepsis caused by pneumonia and not related to his sacral ulcer. The records do not support that his sacral ulcers were infected and caused septic shock. In fact, the final medical note from 6-5-2008 indicates a diagnosis of right lower lobe pneumonia. No mention is made of an infected sacral ulcer being responsible for his condition.

Additionally, the physician found that it is not at least as likely as not that the listed causes of death were aggravated (permanently worsened beyond the natural progression) by the service-connected disabilities.  

The physician noted that the appellant's argument that the Veteran's service-connected disabilities caused his sacral ulcers by rendering him immobile, which in turn caused his fatal sepsis, is not supported by the evidence of record.  Rather, his cause of death was sepsis related to pneumonia. Treatment records do not support the claim of sepsis related to infected sacral ulcer. The Veteran's pneumonia was likely due to fluid overload with pleural effusions related to end stage renal disease. Pleural effusions are known to be caused by fluid overload from end stage renal disease. It is also known that pleural effusions are risk factors for pneumonia. There is no relation to lumbar DDD and/or sciatica. Furthermore, there is no medical reason that lumbar DDD and/or sciatica would aggravate end-stage renal disease or pneumonia. When he was in nursing home, patient had cough after just a few sips of liquids, difficulty swallowing, high aspiration risk and had to be NPO with alternative means of feeing as he was high aspiration risk and for developing pneumonia. 

The physician also found that respiratory failure, pneumonia and sepsis, which were the terminal events that occurred to cause the Veteran's death, were not otherwise related to his service.  The October 1971 service treatment record indicating upper respiratory infections have no involvement in the medical conditions that developed many years later.

The examiner then provided several treatment records which showed the severity of the Veteran's non-service connected multiple medical conditions and how it affected, contributed to, and caused the Veteran's progressive deterioration and eventual demise.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2015 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion. The VA opinion is shown to have been based on a review of the Veteran's pertinent records and is accompanied by a sufficient explanation. Additionally, the examiner specifically considered the Appellant's lay statements and contentions and explained the reasoning why her contentions were not supported by the record. Thus, the Board finds the October 2015 opinion is dispositive of whether the Veteran's cause of death is related to service and whether his service-connected disabilities substantially and materially contributed to, hastened, or otherwise aided or lent assistance to his death.

There are no other medical opinions of record.

The Board recognizes the Appellant's contentions and notes that she is competent to report on things which are capable of lay observation. Specifically, at her Board hearing, the Appellant testified as the Veteran's condition and why she believed his ultimate demise was related to his service-connected disabilities. While she is competent to report on the Veteran's health condition as she observed it, she is not competent to relate his ultimate demise to his service-connected disabilities as this involves complex medical questions and is not within the realm of knowledge of a lay person. Accordingly, her assertions to that effect are of no probative value in supporting her claim. 

Thus, the Board finds that the Veteran's cause of the Veteran's death was not related to service or any service-connected disabilities. While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


